DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3-9, 11-14 are allowed.
The closest reference found is Volckaerts (US 2011/0245714) which discloses a hearing prosthesis comprising: a volume containment device (i.e., sensor element 400) including a near wall (i.e., dielectric mirror 430), a far wall (i.e., flexible membrane 450), and a sensing volume (i.e., air gap 440); an optical access window (420) in the near wall (430) of the volume containment device (400); a reflective surface on the inner surface of the far wall (450) opposite the optical access window (420); a laser (230) emitting a laser beam (230A), the laser beam directed through the window (420) and at the reflecting surface to create a reflected beam (230B) returned through the volume (440) and along the same path (210) as the laser beam (230A); and a detector (240) for detecting perturbations (i.e., deviations (par. [0044]) or intensity fluctuations (par. [0015])) of the reflected light (230B). However, Volckaerts fails to teach the device can be used to detect the contamination particles includes charged and uncharged particles (claim 1) and the contamination particles includes micron and sub-micron sizes (claims 3 and 9).


The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 3 and 9.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a photonic detector for detecting perturbations of the reflected light; and the contamination particles detected include charged and uncharged particles.”, in combination with the rest of the limitations of claim 1.
As to claims 3 and 9, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a photonic detector for detecting perturbations of the reflected light; and the contamination particles detected include micron and sub-micron sizes.”, in combination with the rest of the limitations of claims 3 and 9.
	Claims 4-8 and 11-14 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            May 6, 2021